Citation Nr: 1400931	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-33 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes to include as due to Agent Orange exposure.

2.  Entitlement to an increased rating, greater than 20 percent, for a back disability to include levoscoliosis and degenerative disc disease of the lumbar spine (previously evaluated as recurrent low back strain).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to April 1978 and from September 1978 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, with the appeal still pending before the Board, the Muskogee, Oklahoma RO increased the rating for the Veteran's back disability from 10 percent to 20 percent.

The Board has reviewed the Veteran's electronic record prior to rendering a remand in this case.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that a review of the record shows that there may be outstanding Service Treatment Records (STRs), Social Security Administration (SSA) records, and VA treatment records pertinent to the Veteran's claims which should be requested and obtained.  

Regarding the STRs, the Board notes that there are substantial gaps in the Veteran's STRs.  Upon review, the Board discerned there are no STRs from the period from February 1963 to October 1969, October 1971 to September 1979, and December 1978 to May 1983.  As such, the Board reasons it is necessary to contact the appropriate record holder to ensure that all STRs were associated with the Veteran's claims file.  

Regarding the SSA records, the record shows the Veteran submitted a letter to VA in October 1986, in which he states that he is applying for disability benefits.  Subsequently, in May 2009, an RO SSA inquiry reported the Veteran had been receiving benefits from SSA with a disability onset date of September 1984.  The claims file does not contain any evidence from SSA.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the SSA may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them.  

Regarding the VA treatment records, the Veteran's February 1986 letter to VA states he had treatment at the Cheyenne VAMC since 1984, the year following his separation from service.  The record only contains VAMC records from December 1985.  There is no indication from the records to indicate an attempt by VA to obtain these records.  VA has constructive knowledge of documents generated by VA medical facilities even if said records are not physically part of the claims file.  38 C.F.R. § 3.159(c)(2) (2013); See Bell v. Derwinski, 2 Vet. App. 611 (1992).

As the Board is remanding to obtain the Veteran's outstanding SSA records, no decision can be made, at this moment, on the issue of entitlement to an increased rating for the Veteran's back disability.  Its decision as to this matter will therefore be deferred pending the receipt of these records.  

Regarding the STRs available for review, the Board notes that the Veteran's fasting blood sugar at separation in July 1983 was 106.  In the separation examination, the examiner notes the Veteran had "E.D." (presumably erectile dysfunction) and later adds in an addendum "* (6) Mother had [a]dult onset of diabetes controlled [with] oral medication, now deceased.  (7) E.D. except. *" Additionally, the Veteran contends in his August 2010 substantive appeal that his separation examiner had told him at separation that "I am showing signs of [d]iabetes."  The Board notes that in claims involving presumptive service connection VA must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1043- 44 (Fed. Cir. 1994).  Thus, the Board finds that additional development is required to ascertain whether the Veteran is entitled to service connection for his diabetes on a direct basis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Navy Military Personnel Command, or any other appropriate service department office, and ensure that the Veteran's entire Service Treatment Records (STRs) have been associated with his claim file.  Particular attention should be provided to obtaining STRs from the period from February 1963 to October 1969, October 1971 to September 1979, and December 1978 to May 1983.

2.  Request from SSA all of the records related to the Veteran's claim for Social Security disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  The RO/AMC should attempt to obtain copies of records pertinent to the Veteran's treatment, which have not yet been associated, which include the Cheyenne VAMC records from1984.  Any archived records should be retrieved from storage. 

If the RO/AMC cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

4.  After completing the above development, the RO/AMC should arrange for the Veteran to be scheduled for appropriate examinations to determine whether his diabetes is related to his active service.  The examiner should note the significance of the Veteran's July 1983 separation examination which indicated that the Veteran's fasting blood sugar was 106 and that this separation examiner had stated in an addendum to the separation examination that "* (6) Mother had [a]dult onset of diabetes controlled [with] oral medication, now deceased.  (7) E.D. except. *"  The claims file must be provided to the examiner, and he must review the claims file in conjunction with the examination.  The examiner must annotate the examination report as to whether the claims file was reviewed.  A complete rationale must be provided for any conclusion reached.  The examiner(s) is asked to accomplish the following:

Provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current identified diabetes had its onset during active service, to include as a result of exposure to herbicides.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


